Mr. Justice Burnett
delivered tbe opinion of tbe court.
1. Section 2 of Article VTI of tbe state Constitution, as amended by tbe plebiscite of November, 1910, reads thus:
*609“The courts, jurisdiction, and judicial system of Oregon, except so far as expressly changed by this amendment shall remain as at present constituted until otherwise provided by law. But the Supreme Court may, in its own discretion, take original jurisdiction in mandamus, quo warranto, and habeas corpus proceedings.”
The function of the Supreme Court in the judicial system of the state, which was thus perpetuated until otherwise changed by future legislation, is defined and limited by Section 6 of the original Article VII of the organic law in these words:
“ The Supreme Court shall have jurisdiction only to revise the final decisions of the Circuit Courts.”
A further restriction is found in Section 9 of the same original article, viz.:
“All judicial power, authority, and jurisdiction not vested by this Constitution, or by laws consistent therewith, exclusively in some other court, shall belong to the Circuit Courts.”
The present litigation cannot be classified under either mcmdamus, quo warranto or habeas corpus, which are the only instances in which this court can assume original jurisdiction, even in its discretion. In some cases, such as Livesley v. Krebs Hop Co., 57 Or. 352 (97 Pac. 718, 107 Pac. 460, 112 Pac. 1), we have issued injunctions as ancillary measures to protect or enforce our own jurisdiction already regularly acquired; but in no instance have we ever exercised primary authority in such a case as the petitioner presents here. It is beyond our constitutional authority.
The questions presented by the petition and demurrers are interesting, but as to this court they are as *610yet only academic, and as such we cannot undertake to decide them in advance of a regular appeal from a Circuit Court decision.
The petition is dismissed. Dismissed.
Mb. Justice Eakin took no part in the consideration of this case.